                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

 UNITED STATES OF AMERICA                         )
                                                  )       No. 1:08-CR-2
 v.                                               )
                                                  )       Judge Collier
 GARY DUMARS                                      )

                                     MEMORANDUM

        Before the Court is Defendant Gary Dumars’s motion for compassionate release. (Doc.

 32.) Defendant seeks a reduced sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(I) based on his

 chronic obstructive pulmonary disease (“COPD”) and other heart issues. (Id.) Specifically,

 Defendant contends these underlying conditions make him more susceptible to serious illness or

 death should he contract COVID-19. (Id.) Defendant filed a supplement to his motion, in which

 he restated the same grounds for relief. (Doc. 35.) The Court ordered the United States (the

 “Government”) to respond to Defendant’s motion. (Docs. 36, 37.) On November 12, 2020, the

 Government filed a response, in which it deferred to the Court’s decision. (Doc. 39.)

 I.     ADMINISTRATIVE EXHAUSTION

        Under 18 U.S.C. § 3582, as amended by the First Step Act, Pub. L. 115-391, 132 Stat.

 5194, a court may grant a motion for compassionate release filed by a defendant “after the

 defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

 to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

 request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 The exhaustion requirement in Section 3582(c)(1)(A) is a mandatory claim-processing rule a court

 must enforce when the Government properly invokes it. United States v. Alam, 960 F.3d 831,

 833–34 (6th Cir. 2020).




Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 1 of 9 PageID #: 305
        Defendant filed his motion in this Court on June 19, 2020. (Doc. 32.) Defendant alleges

 he submitted his request to the warden of his facility on May 3, 2020, (Doc. 32, 35) but fails to

 provide evidence of doing so. However, as the Government has not invoked the mandatory

 claim-processing rule, the Court is not required to enforce it. Accordingly, the Court accepts

 Defendant’s allegations and finds Defendant has “fully exhausted all administrative rights to

 appeal a failure.” See 18 U.S.C. § 3582(c)(1)(A).

 II.    BACKGROUND

        On June 9, 2008, Defendant was sentenced to 180 months’ imprisonment for his conviction

 for using a computer to entice a minor to engage in sexual activity, in violation of 18 U.S.C.

 § 2422(b). (Doc. 16.) Defendant is currently scheduled to be released from BOP custody on

 December     27,    2020.        FEDERAL      BUREAU     OF    PRISONS     INMATE     LOCATOR,

 https://www.bop.gov/inmateloc/ (last visited Nov. 30, 2020).

        The BOP reports that Defendant’s correctional facility, Devens Federal Medical Center,

 currently has no confirmed active case of COVID-19 among the inmate population and six

 confirmed active cases among staff. COVID-19 Coronavirus: COVID-19 Cases, Bureau of

 Prisons, https://www.bop.gov/coronavirus/ (last visited Nov. 4, 2020). The BOP further reports

 that forty-four inmates and eleven staff members have recovered from COVID-19 at Defendant’s

 facility. Id. Two inmates at Devens have died from COVID-19. Id.

        Defendant is seventy-two years old and suffers from COPD and other health conditions.

 (Docs. 32-1, 32-2.) Defendant’s medical records reflect not only his history of COPD, but also a

 history of heart issues, including hypertension, hyperlipidemia, peripheral arterial disease,

 coronary artery disease, ischemic cardiomyopathy, and chronic systolic heart failure. (Docs. 32,

 32-2.) Defendant summarizes his conditions as “end-stage organ disease.” (Doc. 35.) In 2019, a

                                                 2


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 2 of 9 PageID #: 306
 cardiologist evaluated Defendant and determined he “will need aggressive medical management

 for heart failure.” (Doc. 32-2.) Defendant represents that he will need either a heart transplant or

 a ventricular assist device at some point in the future. (Doc. 32.)

        Defendant’s COPD and heart issues make his risk of illness from COVID-19 severe.

 Regarding COPD, the Centers for Disease Control (the “CDC”) advises that people of any age

 who suffer from COPD “are at increased risk of severe illness from COVID-19.” People with

 Certain Medical Conditions, Ctrs. for Disease Control, https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Nov. 30, 2020)

 (emphasis omitted). Likewise, an individual’s risk of severe illness from COVID-19 increases if

 diagnosed with heart failure, coronary artery disease, cardiomyopathies, and hypertension. Id.

        Defendant’s age further exacerbates the risk COVID-19 poses to him. The CDC warns

 that the risks for severe illness from COVID-19 increase with age.                    Older Adults,

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html               (last

 visited Nov. 30, 2020). The CDC reports that “8 out of 10 COVID-19 related deaths reported in

 the United States have been among adults aged 65 years or older.” Id. (emphasis omitted).

 III.   ANALYSIS

        By statute, the Court may grant a motion for a sentence reduction only when, “after

 considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

 that “extraordinary and compelling reasons warrant such a reduction” and that “such a reduction

 is consistent with the applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). The Court of Appeals for the Sixth Circuit has described this as a three-

 step inquiry: the Court must first find that extraordinary and compelling reasons warrant a

 reduction; second, the Court must find that the reduction is consistent with applicable policy

                                                   3


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 3 of 9 PageID #: 307
 statements from the U.S. Sentencing Commission, often USSG § 1B1.13; and third, the Court must

 consider the factors in § 3553(a), to the extent they apply. United States v. Ruffin, 978 F.3d 1000,

 1004–05 (6th Cir. 2020).

         However, the Court of Appeals has recently determined that, when a motion for

 compassionate release is filed by a defendant rather than the BOP, there is no “applicable” policy

 statement by the Sentencing Commission, and the district court may, therefore, omit the second

 step. United States v. Jones, -- F.3d --, No. 20-3701, 2020 WL 6817488, at *7–9 (6th Cir. Nov.

 20, 2020). This is because, among other reasons, the text of § 1B1.13 refers only to motions filed

 by the Director of the BOP. Id. at *7–8. Thus, until the Sentencing Commission updates § 1B1.13

 to apply to compassionate-release motions filed by defendants, “district courts have full discretion

 . . . to determine whether an ‘extraordinary and compelling’ reason justifies compassionate

 release” in a defendant-filed motion. Id. at *7.

         As the moving party, Defendant bears the burden to establish the considerations relevant

 to his motion for compassionate release. See United States v. Rodriguez, 896 F.2d 1031, 1033 (6th

 Cir. 1990). Each consideration is addressed in turn.

         A.      Extraordinary and Compelling Reasons

         Although the Court is no longer confined by the Sentencing Commission’s policy

 statement on compassionate release, see Jones, 2020 WL 6817488, at *7–9, the Court notes that

 Defendant’s medical conditions would satisfy the definition of “extraordinary and compelling

 reasons” in USSG § 1B1.13. Application Note 1(A) to § 1B1.13 of the United States Sentencing

 Guidelines states that “extraordinary and compelling reasons” for a sentence modification based

 on a defendant’s medical condition exist when: (i) “[t]he defendant is suffering from a terminal

 illness” or (ii) the defendant is:

                                                    4


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 4 of 9 PageID #: 308
         (I) suffering from a serious physical or medical condition,
         (II) suffering from a serious functional or cognitive impairment, or
         (III) experiencing deteriorating physical or mental health because of the aging
               process,

         that substantially diminishes the ability of the defendant to provide self-care within
         the environment of a correctional facility and from which he or she is not expected
         to recover.

         The Government concedes Defendant’s underlying health conditions qualify as

 extraordinary and compelling reasons for release. (Doc. 39 at 9.) Defendant’s COPD and heart

 issues place him at greater risk of severe illness should he contract COVID-19. His illness is

 serious enough that a cardiologist indicated he was in heart failure. (Doc. 32-2.) The CDC advises

 “the best way to prevent illness is to avoid being exposed to [the] virus.” Ways COVID-19

 Spreads, Ctrs. for Disease Control, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

 sick/how-covid-spreads.html (last visited Nov. 30, 2020) (emphasis omitted). To avoid infection,

 the CDC recommends individuals wash their hands often, avoid close contact with people who are

 sick, and stay at least six feet apart from individuals who may be infected. How to Protect Yourself,

 Ctrs.   for   Disease    Control,    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

 sick/prevention.html (last visited Nov. 30, 2020).

         Despite the BOP’s efforts to contain the virus and keep inmates safe, Defendant’s ability

 to comply with the CDC’s recommendations to avoid becoming infected with COVID-19 is

 substantially diminished within the environment of his correctional facility. At Defendant’s

 facility, several inmates previously have tested positive and two inmates have died from

 COVID-19, so Defendant appears to be at risk of exposure if he remains within the facility.

 Defendant suffers from a serious physical or medical condition from which he is not expected to

 recover and that substantially diminishes his ability to provide self-care within the environment of


                                                   5


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 5 of 9 PageID #: 309
 a correctional facility. Accordingly, under its own analysis and according to the guidance in

 § 1B1.13, the Court finds Defendant has demonstrated extraordinary and compelling reasons for

 his release based on his medical conditions.1

        B.      Section 3553(a) Factors

        In analyzing a motion for compassionate release, the Court next must consider the

 § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); Jones, 2020 WL 6817488, at *6–7. Under 18

 U.S.C. § 3553(a), the Court considers the following factors in determining the sentence to be

 imposed:

        (1) the nature and circumstances of the offense and the history and characteristics
            of the defendant;
        (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;
                (C) to protect the public from further crimes of the defendant; and
                (D) to provide the defendant with needed educational or vocational training,
                medical care, or other correctional treatment in the most effective manner;
        (3) the kinds of sentences available;
        (4) the kinds of sentence and the sentencing range established for—
                (A) the applicable category of offense committed by the applicable category
                of defendant as set forth in the guidelines . . .
        (5) any pertinent policy statement . . .
        (6) the need to avoid unwarranted sentencing disparities among defendants with
        similar records who have been found guilty of similar conduct; . . .

 When the same judge who sentenced a defendant is the one to consider the defendant’s motion for

 compassionate release, the judge’s analysis of the § 3553(a) factors at the initial sentencing hearing

 can be considered along with his or her analysis in connection with the § 3582 motion. Jones,

 2020 WL 6817488, at *11.



        1
          Defendant asserts his age is also an extraordinary and compelling reason. However, as
 his medical conditions provide an extraordinary and compelling reason for release, the Court need
 not evaluate whether his age does as well.
                                                 6


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 6 of 9 PageID #: 310
         Concerning the nature and circumstances of the offense, Defendant’s offense arose from

 his repeated email and chat messages with an undercover officer who pretended to have a

 seven-year-old daughter. (Sealed PSR at 4.) During these conversations, Defendant solicited,

 through the undercover officer, sex with the minor. (Id.) Defendant sent the undercover officer

 multiple pornographic images, several of which were child pornography. (Id. at 5–6; Doc. 30.)

 Defendant also asked the undercover officer to take explicit photographs of both herself and the

 minor. (Sealed PSR at 6.) Based on these exchanges, law enforcement executed a search warrant

 at Defendant’s residence, where they found more child pornography. (Id.) Defendant’s offense

 therefore involved minors, as he enticed a notional minor to engage in sexual activity and, although

 not charged, was in possession of child pornography. (Sealed PSR at 4–7.) The identities of the

 children in the child pornography he possessed and shared are unknown, but Defendant’s “viewing

 of these types of pornographic images and videos helped cultivate and expand the market for such

 material.” (Id. at 7.)

         The circumstances of Defendant’s offense are serious, and his sentence reflects the

 seriousness of his offense.    The Court sentenced Defendant to 180 months’ imprisonment

 (Doc. 16), a sentence in the upper-range of his Guidelines range (Sealed PSR at 16). In addition,

 the Court imposed special conditions of supervised released based on Defendant’s sex offense,

 and he will be subject to these special conditions for life. (Doc. 16 at 4–5.) Defendant has been

 incarcerated for over twelve years, and the BOP is scheduled to release him in less than one month.

 As a result, Defendant’s time incarcerated has reflected the seriousness of his offense. The

 significant amount of time served by Defendant should specifically deter him from further criminal

 conduct, and his permanent conditions of supervised release likewise should aid in deterrence.



                                                  7


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 7 of 9 PageID #: 311
        As to the need to protect the public, the Court finds several considerations relevant. Upon

 release, Defendant represents he will return home to McMinnville, Tennessee. (Docs. 32, 35.) It

 was in this home where his federal offense occurred. (See Sealed PSR at 6.) No evidence has

 been presented to show Defendant engaged in rehabilitation while incarcerated, such as completion

 of sex-offender treatment programs. See, e.g., United States v. Pitcock, Case No. 15-cr-60222-

 BLOOM, 2020 WL 3129135, at *4 (S.D. Fla. June 12, 2020) (finding “there is no evidence before

 the Court that [the Defendant] has completed any treatment regimen or programs that would

 inform whether the Defendant is no longer a danger”); United States v. Mitchell, No. 2:12-cr-0401

 KJM, 2020 WL 2770070, at *4 (E.D. Cal. May 28, 2020) (denying compassionate release motion,

 in part, based on the absence of “any evidence supporting defendant’s rehabilitation”). Further,

 the Court has some concern that Defendant did not provide “a detailed release plan imposing

 conditions to prevent the likelihood of defendant’s reoffending from his home.” Mitchell, 2020

 WL 2770070 at *4; see also United States v. Hylander, Case No. 18-cr-60017-BLOOM, 2020 WL

 1915950, at *3 (S.D. Fla. Apr. 20, 2020) (finding release would be a danger to the community as

 “Defendant proposes to be released to [his] home . . . which is precisely the location in which the

 offense for which he was convicted was committed, and presents a concern that Defendant will

 reoffend”).2

        But those concerns must be considered alongside the time remaining on Defendant’s

 sentence, just under one month. The protection afforded to the public likely is not increased




        2
          The Court notes the cited portions of these cases address whether an element within the
 second requirement of compassionate release was satisfied. Again, the second requirement has
 since since been found inapplicable to compassionate release motions brought by a defendant,
 Jones, 2020 WL 6817488, at *7–9, but, even so, the Court finds these considerations relevant to
 the § 3553(a) factors.
                                                 8


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 8 of 9 PageID #: 312
 substantially by incarcerating Defendant for one more month, which also should be considered in

 light of Defendant’s underlying health conditions and COVID-19. Upon release, Defendant’s

 permanent conditions of supervised release also should help to protect the public from any future

 crimes by Defendant. Those conditions include ones specifically designed for sex offenders,

 including: (1) participation in a program of sex offender mental health treatment; (2) sex offender

 registration; (3) prohibition on possession or use of computers and electronic devices with Internet

 access, absent approval by his probation officer; and (4) consent to searches of electronic devices

 and computers. (Doc. 16 at 4–5.)

          The Court also has considered the need to avoid unwarranted sentencing disparities.

 Defendant has served most of his sentence and is scheduled for release in one month, so no

 disparity is created by granting Defendant’s motion for compassionate release.

          Given the present circumstances concerning COVID-19, Defendant’s likely susceptibility

 to the virus, and the short period of time left on Defendant’s sentence—less than one month—the

 Court finds the § 3553(a) factors support granting Defendant’s motion for compassionate release.

 IV.      CONCLUSION

       For the reasons set forth above, Defendant’s motion for compassionate release (Doc. 32) is

 GRANTED. It will be ORDERED that Defendant is to be released from the custody of the

 Bureau of Prisons. Defendant’s previously imposed term of supervised release is unchanged and

 will begin following his release from custody.

          AN APPROPRIATE ORDER WILL ENTER.


                                                      /s/____________________________
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE


                                                  9


Case 1:08-cr-00002-CLC-SKL Document 44 Filed 12/02/20 Page 9 of 9 PageID #: 313
